318 S.W.3d 311 (2010)
STATE of Missouri, Respondent,
v.
Johnny Lee McKINNEY, Appellant.
No. ED 93237.
Missouri Court of Appeals, Eastern District, Division Two.
August 17, 2010.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Daniel N. McPherson Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C.J., GLENN A. NORTON, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Johnny McKinney (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of first degree robbery, Section 569.202 RSMo (2000)[1], two counts of first degree assault, Section 565.050, and three counts of armed criminal action, Section 571.015. Appellant was sentenced to a term often years' imprisonment on the robbery and assault convictions, and three years' imprisonment on each armed criminal action conviction, to run concurrently.
*312 Appellant raises two points on appeal. First, Appellant argues the trial court abused its discretion when it denied his motion for a continuance to depose the victims and another witness. Second, Appellant claims the trial court plainly erred in admitting impeachment testimony from a defense attorney who advised Appellant to surrender to the police.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.